United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60180
                           Summary Calendar


SAMSON TAIWO DADA,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 129 270
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Samson Taiwo Dada is a citizen of Nigeria who was admitted

into the United States in April 1998 and remained in the country

beyond the authorized period.    An immigration judge (IJ) ordered

Dada to be removed but granted his request for voluntary

departure.     The Board of Immigration Appeals (BIA) affirmed the

IJ’s decision.    Dada filed a motion to reopen on the ground that

he was seeking adjustment of status, and he sought leave to

withdraw his request for voluntary departure.       The BIA denied

Dada’s motion to reopen on the ground that, because he failed to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60180
                                  -2-

leave the United States by the imposed deadline for voluntary

departure, he was statutorily ineligible for adjustment of

status, pursuant to 8 U.S.C. § 1229c(d).

     In this petition for review, Dada argues that the BIA erred

by (1) finding him to be statutorily ineligible for adjustment of

status under § 1229c(d) and (2) denying his motion to reopen

despite the IJ’s denial of Dada’s request for a continuance.    The

BIA’s interpretation of the applicable statutes rendering Dada

ineligible was reasonable.     See Banda-Ortiz v. Gonzales, 445 F.3d

387, 389-91 (5th Cir. 2006).    The IJ did not abuse its discretion

by denying Dada’s request for a continuance.    See Ahmed v.

Gonzales, 447 F.3d 433, 438-39 (5th Cir. 2006).    Dada’s arguments

challenging the IJ’s decision and the BIA’s affirmance of that

decision are not cognizable within his petition for review, which

was directed at the BIA’s denial of Dada’s motion to reopen.     See

Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006).

     Dada has failed to show that the BIA abused its discretion

by denying his motion to reopen.    See Zhao v. Gonzales, 404 F.3d

295, 303-04 (5th Cir. 2005).    Accordingly, his petition for

review is DENIED.